Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143164                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TEISHA PEOPLES,                                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143164
                                                                    COA: 303066
                                                                    Wayne CC: 09-028126-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2011                    _________________________________________
           p1018                                                               Clerk